DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 3/16/2021 claims 1-8, 10-17, 19-20, and 25-26 are pending examination, claims 9, 18, 21-24 had been previously canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleipman (US 6,391,057) in view of Courtoy et al. (US 20140038153).  Regarding claims 1, 3, 5-7, 10-16, and 19-20 see the reasons stated in paragraphs 4-19 of the previous Office Action mailed 12/17/2020 and incorporated herein by reference.
Claim 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schleipman (US 6,391,057) in view of Courtoy et al. (US 20140038153), as applied to claim 1 and 12 above, in further view of Prendergast et al. (US 5,900,923).
Regarding claims 1, 3, 5-7, 10-16, and 19-20 see the reasons stated in paragraphs 20- 23 of the previous Office Action mailed 12/17/2020 and incorporated herein by reference.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Courtoy et al. (US 20140038153) in view of Schleipman (US 6,391,057).
Regarding claims 1, 3, 5-7, 10-16, and 19-20 see the reasons stated in paragraphs 24-26 of the previous Office Action mailed 12/17/2020 and incorporated herein by reference.


Response to Arguments
Applicant's arguments filed 3/16/2021 regarding the 103 rejection have been fully considered but they are not persuasive. 
The Applicant argues that claim 1 recites “artificial eye system comprising: a see-through display [...]; a light detector [...]; and a controller for: generating the image of the eye using information about the light detected by the light detector, the image of the eye comprising at least a pupil and a sclera; and providing the generated image of the eye comprising the at least the pupil and the sclera for display on the see-through display” which the Applicant believes are not taught or suggested by Schleipman and Courtoy, when taken alone or in combination.  The Examiner disagrees.  As mentioned in the prior Office Action mailed 12/17/2020 Schleipman discloses an artificial eye system as shown in figures 1-2.  The artificial eye contains a see-through display screen made of transparent material, which is seen in col. 3 ln. 10-20. The artificial eye system contains a light detector which detects light passing through the transparent display as discussed in col. 4 ln. 30-46. The system also contains a controller discussed in col. 4 ln. 30-46, in which the controller is used to display and generate an image of the pupil through the see-through display as discussed in col. 4 ln. 30-36. Schleipman fails to disclose the image of the eye comprising a sclera.  However, Courtoy teaches having a display screen which displays an image of the sclera as discussed in paragraphs 92, 99-100.  Figures 8A-8E presents an image of the digital image of the eye that is displayed.  This combination would have been obvious to one of ordinary skill in the art before the time of effective filing because it would allow for the simulated eye system to present a plurality of common eye traumas or diseases.
Next, the Applicant summarizes the references of Schleipman.  The Applicant points out that the current prosthetic eye system contains a see-through display 12, light sensor 20, which 
Next, the Applicant summarizes the reference of Courtoy.  The Applicant points out that Courtoy teaches of a mannequin which contains a head and two visual display screens that present images of the eye.  However, as mentioned by the Applicant Courtoy fails to disclose a see-through display.  The Examiner agrees with this interpretation.
Applicant points out that Examiner states that Schleipman teaches all the features except for the generated image of the eye comprising a sclera and relies on Courtoy to teach this feature.  The Examiner agrees, as mentioned in the prior final Courtoy is relied on to teach displaying an image of the pupil and the sclera on a display screen.
The Applicant restates the Examiner’s motivation statement of “It would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having the display screen display an image of the pupil and the sclera, as taught by Courtoy, with the simulated eye display system, as disclosed by Schleipman, for the purpose of creating a simulated eye system that is able to display a variety of different diseases or reactions that an eye can have.” The Applicant argues that the motivation statement as stated by the Examiner appears to be incomplete.  The Examiner disagrees.  The motivation as claimed is correct.  The 
Next, the Applicant argues that one of ordinary skill in the art would not combine the teachings of Schleipman and Courtoy for the reasons stated below.  The first argument made by the Applicant is that the combination of Schleipman and Courtoy would render the system of Schleipman inoperable.  The Applicant argues that since the display of Courtoy is not a see-through display, one of ordinary skill in the art would not replace the display of Schleipman with the display of Courtoy since the display of Courtoy is not see-through and the light would not propagate through to reach the light sensor of Schleipman.  The Examiner disagrees.  First, Courtoy discloses a system which contains a display system that is able to detect light from a sensor at the side of the eye and adjust the image of the pupil based on the light detected, discussed in paragraph 98.  Schleipman also discusses having a display, in this case a see-through display, which adjust the image of a simulated pupil based on the detected light, discussed in col. 4 ln. 30-54. Further, Courtoy discusses that the display may also present an image of the pupil, as well as images of the iris and the sclera, as seen in Fig. 8A-8E and paragraphs 99-104.  Also, in the background of Courtoy paragraph 4 it discusses the importance of how the sclera and the pupil are assessed to indicate trauma.  Display systems present images presented by the processor.  As mentioned in the motivation statement the display of Schleipman would be used while the image of the eye discussed in Courtoy would be presented.  Therefore, the combination of Courtoy and Schleipman is maintained.
Next, the Applicant argues that the display system of Schleipman cannot display a sclera.  The Applicant argues that Schleipman comprises a liquid crystal display, 12 covered with a pixilated iris image printed on a transparent film.  The Applicant also argues that Schleipman 
Next, the Applicant states that even if one of skill in the art would make modifications the current system would render the system of Schleipman inoperative for the following reasons.  First, the Applicant states that the ocular prosthetic system of Schleipman already comprises a sclera that being the white acrylic shell.  The Applicant argues that the white acrylic shell is the sclera and that there is no need for one of ordinary skill in the art to modify the ocular prosthetic system of Schleipman to contain a sclera.  The Examiner disagrees.  As mentioned above, Schleipman discusses in col. 3 ln 10-28 the element 30 being the white acrylic shell used to hold the different elements, there is no discussion of this element being the sclera in the reference.  Later, in Schleipman the sclera, 70, is mentioned as being a digitized image having veins and printed on a film to attach to the prosthetic shell, 80, as discussed in col 5 ln 13-31. Therefore, the acrylic shell 30 cannot be viewed as the sclera due to the fact that the sclera is discussed as being the printed film.  Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have had the display system display the sclera.
Next, the applicant argues that the as taught in col. 3 ln. 21-26 the acrylic shell has the function of integrating the elements as taught in Schleipman but it also mimics the sclera.  The 
Next, the Applicant argues one of ordinary skill in the art would not modify the display system of Schleipman to display thereon the sclera while keeping the white acrylic shell due to the fact that that would mean the modified system would contain two sclera.  The Examiner disagrees.  Once again, the acrylic shell discussed in Schleipman col. 3 ln. 21-26 is used to hold the different elements.  Nowhere in Schleipman does it discuss that the acrylic shell is the sclera.  Therefore, it would be obvious to have the display system of Schleipman be programed to present the image of the whole eye and it would not result in a system that would have two sclera.  Next, the Applicant argues if the image of the sclera displayed on the modified display system would be static it would have the same appearance and there would be no advantage to combine.  The Examiner disagrees.  As mentioned above, Courtoy discusses in the background paragraph 4 that assessing the pupil and the sclera are important for identifying trauma.  Further, Courtoy discusses that the sclera could be presented in different ways such as having different colors or a vacuolated look as discussed in paragraphs 99-104.  Therefore, it would be possible for the sclera on the display to look different than just a white display.  Next, the Applicant argues that if there are two different portions of sclera the eye would not look realistic if a 
Next the Applicant argues that the arguments discussed would apply similarly to the other independent claims and the dependent claims.  The Examiner disagrees.  The other independent claims and dependent claims remain rejected from the reasons stated above.  Therefore, the 103 rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715 

/JAMES B HULL/Primary Examiner, Art Unit 3715